REGISTRATION OF AIRCRAFT — FEES AND TAXES — PRORATION House Bill No. 1986, now codified as 3 Ohio St. 251 [3-251] — 3 Ohio St. 257 [3-257] (1976), was effective on September 8, 1976. The provisions of House Bill No. 1986 are prospective only and, therefore, aircraft purchased after the effective date of the act are subject to the registration fees and taxes provided in the act on a prorated basis.  The Attorney General has received your request for an opinion wherein you, in effect, ask the following question: With respect to taxation of aircraft under the provisions of House Bill No. 1986 of the Second Regular Session of the Thirty-Fifth (35th) Oklahoma Legislature, from what date is the new tax payable? Is it September 1, 1976, the effective date of the bill, or is it retroactive to January 1, 1976, or would the tax be applicable beginning January 1, 1977? Your letter refers to House Bill No. 1986, Second Regular Session, Thirty-Fifth (35th) Oklahoma Legislature, which is now codified as 3 Ohio St. 251 [3-251] — 3 Ohio St. 257 [3-257] (1976). This act establishes a new procedure for the registration of aircraft similar to those for automobiles. The registration fees and taxes are to be in lieu of all aircraft ad valorem taxes.  The first question to be resolved is the effective date of House Bill No. 1986. The bill contained no emergency clause and, therefore, under the provisions of Article V, Section 58 of the Oklahoma Constitution, became effective ninety (90) days after the adjournment of the Second Regular Session of the Thirty-Fifth (35th) Oklahoma Legislature. This Session adjourned sine die June 9, 1976. The effective date of non-emergency acts of the Session was September 8, 1976, ninety (90) days from and after the date of final adjournment.  Having established the effective date of House Bill No. 1986, it then becomes necessary to determine the date from which the tax levied by the bill is payable. The issue to be resolved is whether the bill operates prospectively only. The general rule is that a statute should be given prospective operation only, as set forth by the Supreme Court of Oklahoma in Sunray DX Oil Company v. Great Lakes Carbon Corporation, 476 P.2d 329
(1970), in which the Court said: "A settled principle of statutory construction requires statutes be given prospective operation only, unless contrary legislative intent is expressed clearly, or necessarily implied from the language used." The only language contained in House Bill No. 1986 which could possibly be construed as expressing a legislative intent that the act be retroactive is found in Section 6 (B), which provides in pertinent part as follows: "Aircraft purchased after January 1 of each year and subject to registration as herein provided shall be registered and taxed on a prorated basis . . ." Although this language might be interpreted as being retroactive, had the Legislature intended for the act to be retroactive to January 1, 1976, it would have been so provided. Absent such a clear ex pression, the interpretation which must be placed on the act is that the new tax is payable on aircraft purchased after the effective date of the bill on a prorated basis. It is, therefore, the opinion of the Attorney General that your question be answered as follows: House Bill No. 1986, now codified as 3 Ohio St. 251 [3-251] — 3 Ohio St. 257 [3-257] (1976), was effective on September 8, 1976. The provisions of House Bill No. 1986 are prospective only and, therefore, aircraft purchased after the effective date of the act are subject to the registration fees and taxes provided in the act on a prorated basis.  (MARVIN C. EMERSON) (ksg)